DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under PCT/EP2018/055979 filed on 3/9/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, US 2012/0183081 A1 (Liu), in view of Ugur et al, “Efficient Implementation of Adaptive Interpolation Filters for Low Complexity Video Coding” (Ugur).

Regarding Claim 1, Liu discloses an apparatus for filtering a set of samples of an image using a filter with adaptive multiplier coefficients (Liu [0023] – A parametric loop filter (also referred to as a parametric adaptive loop filter) uses a set of fixed filters), the apparatus comprising processing circuitry which is configured to: 
determine a value of at least one multiplier coefficient of the filter so as to be within a set of allowed values so that a binary representation of an absolute value of said the at least one multiplier coefficient with a predetermined number of digits includes at least one "zero" (Liu [0031] – To further reduce the number of independent coefficients, zero-forcing is able to be used. Some of the filter coefficients may have a very small amplitude meaning they will have little impact on the filtering results. A threshold is able to be set to force all coefficients that are smaller than this threshold to zero); and 
filter the set of samples of the image with the filter (Liu [0037] – The simplified parametric loop filter application(s) 930 include several applications and/or modules. Modules include a first symmetry module for enforcing symmetry between filters, a second symmetry module for enforcing symmetry within filters and a zero-forcing module for implementing zero-forcing. Modules also include a selection module to select a filter from a set of fixed filters to use for a block of data and a filtering module for using the selected filter to filter the block).
Liu does not explicitly disclose using a filter with adaptive multiplier coefficients represented by integer numbers.
Ugur teaches using a filter with adaptive multiplier coefficients represented by integer numbers (Ugur p.259 c2 – In order to see how this process increases the accuracy of filter coefficients, assume that the filter coefficients are represented in integer form with 7 bits accuracy (i.e. Q = 7). We consider the interpolation filter defined in the H.264/AVC, denoted with hAVC and HAVC for floating point and in integer form).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Liu to use a 

Regarding Claim 2, Liu and Ugur teach an apparatus according to claim 1, as outlined above.
However, Liu does not explicitly disclose a highest absolute value of the set is restricted to a predetermined maximum value
Ugur teaches a highest absolute value of the set is restricted to a predetermined maximum value (Ugur p.259 – The maximal value happens when the image samples that are multiplied with positive filter coefficients are 255 (assuming an 8-bit image), and the image samples that are multiplied with negative filter coefficients are 0. In other words, the maximum value for the convolution sum happens for filter Hirc when the image samples 7 take the following values: 7 = [255, 0, 255, 255, 0, 255]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Liu to have a highest absolute value of the set is restricted to a predetermined maximum value, as taught by Ugur. One would be motivated as the image limited by bits would put create a maximum value allowed.

Regarding Claim 3, Liu, in combination, further discloses an apparatus according to claim 1, wherein the binary representation of the absolute value of the at least one multiplier coefficient includes at most two "ones" (Liu [0003] – On/off signaling is able to be performed using a block-based adaptive loop filter (BALF) or a quad-tree based adaptive loop filter (QALF);  [0004] - In quad-tree based on/off signaling, for each block (except those in the lowest layer), 1 bit is sent to specify if it is partitioned or not (partitioning signaling). For each non partitioned block (blocks in the lowest layer are always not partitioned), 1 additional bit is sent to specify if the ALF is applied to the block (on/off switch signaling). Given the Wiener filter, the quad-tree structure is optimized using bottom up recursive decision as shown in FIG. 2) (Layer 1 in Figure 2 contains two ON signals; two “ones”).

Regarding Claim 4, Liu, in combination, further discloses an apparatus according to claim 3, wherein the binary representation of the absolute value of the at least one multiplier coefficient includes at most one "one" (Liu [0003] – On/off signaling is able to be performed using a block-based adaptive loop filter (BALF) or a quad-tree based adaptive loop filter (QALF);  [0004] - In quad-tree based on/off signaling, for each block (except those in the lowest layer), 1 bit is sent to specify if it is partitioned or not (partitioning signaling). For each non partitioned block (blocks in the lowest layer are always not partitioned), 1 additional bit is sent to specify if the ALF is applied to the block (on/off switch signaling). Given the Wiener filter, the quad-tree structure is optimized using bottom up recursive decision as shown in FIG. 2) (The configuration in Figure 2 may contain at most one ON signal; where either partitioned signaling is OFF or whether ALF is OFF; or both signaled OFF, where all for nodes would be zero in layer 1).

With regard to claim 10, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 10.

With regard to claim 11, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 11. [The Liu Reference further discloses encoding a current set of samples of an image including a plurality of pixels, the apparatus comprising: an encoder with a decoder for reconstructing the current set (see Liu Fig.1, [0022]-[0023])]

With regard to claim 16, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 16. [The Liu Reference further discloses decoding a coded current set of samples of an image including a plurality of pixels, the apparatus comprising: a decoder for reconstructing the current set (see Liu [0023], [0026])]

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Ugur, in view of Ohtomo et al, US 2012/0134685 A1 (Ohtomo).

Regarding Claim 5, Liu and Ugur teach an apparatus according to claim 1, as outlined above.
However, Liu does not explicitly disclose all multiplier coefficients of the filter are determined to be within the set of allowed values
Ohtomo teaches all multiplier coefficients of the filter are determined to be within the set of allowed values (Ohtomo [0042] – A judgment logic of the (I, Q) value judging unit 41 is implemented by a logical circuit. The judging condition 1 is for judgment whether the absolute value of the I signal is at least an upper limit value or the absolute value of the Q signal is at least the upper limit value. When the judging condition 1 is established, the (I, Q) value judging unit 41 outputs a multiplier coefficient a1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Liu where all multiplier coefficients of the filter are determined to be within the set of allowed values, as taught by Ohtomo. One would be motivated as an allowed zone of values keeps the quality of an image in a predictable state.

Regarding Claim 6, Liu and Ugur teach an apparatus according to claim 1, as outlined above.

Ohtomo teaches the processing circuitry is further configured to group the multiplier coefficients of the filter into at least two groups, and the multiplier coefficients of one of the at least two groups is restricted to the set of allowed values (Ohtomo [0042] – A judgment logic of the (I, Q) value judging unit 41 is implemented by a logical circuit. The judging condition 1 is for judgment whether the absolute value of the I signal is at least an upper limit value or the absolute value of the Q signal is at least the upper limit value. When the judging condition 1 is established, the (I, Q) value judging unit 41 outputs a multiplier coefficient a1. The judging condition 2 is for judgment whether the absolute value of the I signal is not more than a lower limit value and the absolute value of the Q signal is not more than the lower limit value. When the judging condition 2 is established, the (I, Q) value judging unit 41 outputs a multiplier coefficient a2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Liu to group the multiplier coefficients of the filter into at least two groups, and the multiplier coefficients of one of the at least two groups is restricted to the set of allowed values, as taught by Ohtomo. One would be motivated as the two groups allow for multiple parameters to be controlled.

Regarding Claim 7, Liu, Ugur and Ohtomo teach an apparatus according to claim 6, as outlined above.
However, Liu does not explicitly disclose the multiplier coefficients of another one of the at least two groups are allowed to assume all values within a range defined by a predetermined maximum of the absolute value
Ohtomo [0042] – A judgment logic of the (I, Q) value judging unit 41 is implemented by a logical circuit. The judging condition 1 is for judgment whether the absolute value of the I signal is at least an upper limit value or the absolute value of the Q signal is at least the upper limit value. When the judging condition 1 is established, the (I, Q) value judging unit 41 outputs a multiplier coefficient a1. The judging condition 2 is for judgment whether the absolute value of the I signal is not more than a lower limit value and the absolute value of the Q signal is not more than the lower limit value. When the judging condition 2 is established, the (I, Q) value judging unit 41 outputs a multiplier coefficient a2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Liu so the multiplier coefficients of another one of the at least two groups are allowed to assume all values within a range defined by a predetermined maximum of the absolute value, as taught by Ohtomo. One would be motivated as an allowed zone of values keeps the quality of an image in a predictable state.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Ugur, in view of Omayu et al, US2015/0055862A1 (Omayu).

Regarding Claim 8, Liu and Ugur teach an apparatus according to claim 1, as outlined above.
However, Liu does not explicitly disclose the set of samples of the image is a set of samples of a video image.
Omayu teaches the set of samples of the image is a set of samples of a video image (Omayu [0015] – Fig. 1 is a block diagram illustrating a configuration of an image processing apparatus. An image processing apparatus 900 is applied to an imaging apparatus which has an imaging device such as a digital still camera or a video camera).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Liu so the set of samples of the image is a set of samples of a video image, as taught by Omayu. One would be motivated as samples can limit the quality of images for the video, as a whole.

Regarding Claim 9, Liu, Ugur and Omayu teach an apparatus according to claim 1, as outlined above.
However, Liu does not explicitly disclose the processing circuitry is configured to individually adapt the multiplier coefficients for each picture and each pixel.
Omayu teaches the processing circuitry is configured to individually adapt the multiplier coefficients for each picture and each pixel (Omayu [0036] – Here, Gy (x, u, y, v) expresses the weight coefficient (multiplier coefficient) of the pixel at a position (x+u, y+v) with respect to the pixel at the position (x, y).  Sy (x, u, y, v) expresses similarity of luminance between the pixel at (x, y) and the pixel at (x+u, y+v)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Liu to individually adapt the multiplier coefficients for each picture and each pixel, as taught by Omayu. One would be motivated separate coefficients allow for partial processing, without requiring change/optimization on the entire image.

Allowable Subject Matter
Claims 12-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/              Examiner, Art Unit 2483